El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso por no haberse archivado en tiempo la transcripción de los autos.
La apelación se estableció el 29 de diciembre de 1926. La moción se archivó el 10 de febrero de 1927. Si no existía en esa última fecha pendiente de aprobación alguna exposición del caso o transcripción de evidencia, o si no se había prorrogado el término, tendría razón la parte apelada por haber transcurrido más de treinta días que. es el tiempo concedido para ello por la ley.
La parte apelante sostiene que se está tramitando la aprobación de una transcripción de la evidencia a virtud de un nuevo término concedídole por la corte sentenciadora en uso de las facultades que le otorga el artículo 140 del Código de Enjuiciamiento Civil. La parte apelada alega en contrario que si bien esto es así, como la concesión del nuevo término es nula por carecer la corte sentenciadora de facultades' para ello, de derecho la situación es la misma que si no existiera la transcripción y la desestimación procede.
En el caso de certiorari No. 566, Luis Alvares y The Royal Bank of Canada v. La Corte de Distrito de Mayagüez que acabamos de resolver, hemos sostenido que de acuerdo con la repetida jurisprudencia de esta Corte Su-prema, la corte de distrito no tenía poder alguno para conceder el nuevo término de que se trata, 86 L.PJEt. 925. No se requiere un mayor estudio sobre el particular.
Esto terminaría el caso si no fuera porque la parte apelada pidió a esta .Corte Suprema que si resolvía que la corte de distrito no tenía jurisdicción para actuar en la forma en que lo hizo, juzgara ella misma las circunstancias concurrentes y ejercitara su discreción en su favor.
*930En el caso de Pagán et al. v. Pagán, 32 D.P.R. 640, esta corte, por medio de su jaez asociado, Sr. Wolf, se expresó así:
“Abora bien, aunque ba habido disparidad de criterio entre los miembros de esta corte respecto a si el artículo 140 del Código de Enjuiciamiento Civil' puede ser invocado para revivir un término que ba vencido y permitirse a un apelante en la corte inferior que siga adelante con la incorporación de su prueba, estamos todos de acuerdo en varios puntos.
“El primero de éstos es que la falta del taquígrafo en radicar sus notas dentro del término concedido por la corte de distrito debe imputarse al apelante.

*******

“Una segunda cuestión en la cual conviene la Corte es que la omisión del apelante en baeer alguna gestión ante una u otra corte tendente a revivir el derecho de incorporación constituye una falta en proseguir el caso y confiere un derecho a solicitar la desestima-ción. La apelante no tomó ninguna medida en este caso.
“Una tercera proposición es que pueda o no invocarse el ar-tículo 140, este tribunal en un caso adecuado puede permitir la incorporación de la evidencia."
Examinaremos, pues, las circunstancias concurrentes.
Ya hemos dicho que la apelación se estableció el 29 de diciembre de 1926. El mismo día se pidió a la corte que ordenara al taquígrafo que preparara la transcripción de la evidencia y la corte accedió por orden de 10 de enere de 1927, concediendo al taquígrafo el término de veinte días.
Al día siguiente, o sea el 11 de enero de 1927, el taquí-grafo pidió a la corte que ordenara a la parte apelante que depositara la suma de mil doscientos dólares que con-sideraba el valor probable de sus derechos y la corte ac-cedió. La suma fué consignada el 13 de enero de 1927.
Así las cosas, el 8 de febrero de 1927, unos nueve días después de vencido el término concedido al taquígrafo y dos antes de que se archivara en esta Corte Suprema la moción de desestimación que estamos considerando, la *931parte apelante solicitó de la corte de distrito la concesión del nuevo término que ya conocemos.
Se lia tratado de demostrar que se solicitó una pró-rroga en tiempo, y que la solicitud debió extraviarse, cosa que no era de extrañarse dada la situación anormal por-que atravesaba la secretaría de la Corte de Distrito de Mayagüez en aquel entonces, pero no consideraremos este aspecto de la cuestión porque a nuestro juicio si bien la situación anormal indicada se demostró, no bay prueba clara de que la prórroga fuera solicitada ni por el abogado de la parte ni por el taquígrafo.
Lo que sí resulta enteramente cierto es que el abogado de la parte apelante al vencerse el término viajaba bacia los Estados Unidos con el propósito de asistir a una im-portante vista en la Corte de Circuito de Apelaciones del Primer Circuito, que dicbo abogado confió como era su práctica corriente en el taquígrafo y que el taquígrafo en esos mismos días fué trasladado a la Corte de Distrito de Gruayama y olvidó solicitar la prórroga.
La negligencia del taquígrafo, imputable a la parte, y aún la del abogado, son evidentes. ¿Pueden excusarse?
A nuestro juicio las circunstancias revelan que la ape-lación se interpuso para ser en realidad de verdad pro-seguida. Se trata de un pleito serio. La parte deman-dada y apelante fué condenada a pagar veinte y cinco mil dólares. Habiendo sido notificada de la sentencia el 16 de diciembre, tenía basta mediados de enero próximo para establecer el recurso. Eso no obstante lo interpuso el 29 de diciembre. Cuando el taquígrafo exigió el depósito de la crecida suma de mil doscientos dólares para el pago de sus honorarios, la parte apelante así lo bizo casi inmedia-tamente.
Es cierto que el abogado antes de salir para el conti-nente debió haberse cerciorado de que el taquígrafo estaba *932en condiciones de presentar la' transcripción dentro del plazo que se le Rabia concedido o solicitar una amplia prórroga para ello, pero su falta de previsión se explica por la rapidez de su viaje y por la confianza que le inspi-raba el taquígrafo que venía desempeñando desde bacía tiempo su cargo, cumpliendo en todas las ocasiones con su deber.
Además, ¿cómo, podía imaginar siquiera el abogado que el taquígrafo abandonara su caso cuando' le esperaba el cobro de amplios honorarios que él mismo se cuidó de pe-dir que fueran depositados previamente?
La falta, el olvido, la negligencia del taquígrafo tam-bién se explican por su traslado. Se ve, estudiando dete-nidamente el caso, que el taquígrafo actuaba bajo la im-presión de que contaba con el tiempo necesario.
Por último si se tiene en cuenta que sólo transcurrie-ron unos días después de vencido el término y que a la fecha en que el juez de distrito — 5 de marzo 1927 — ejer-citó la discreción de que se creyó estar investido en favor de la parte apelante, ya estaba radicada la transcripción que es ciertamente voluminosa, y si se tienen en cuenta además las razonadas manifestaciones del abogado de la parte apelante por escrito y oralmente en el acto de la vista de la moción, con respecto a los motivos del recurso, es necesario concluir que nos encontramos frente a un caso que exige el uso de las facultades discrecionales del tribunal en pro de la continua-ción del recurso hasta ser resuelto por sus méritos.
En tal virtud, concediendo el nuevo término que necesario fuere, debe permitirse que la transcripción continúe unida a los autos para ser aprobada por el juez sentenciador y archi-vada luego en la Secretaría de esta Corte Suprema, debiendo, desde luego, la parte apelante imprimir a sus gestiones la mayor actividad que sea posible.

No ha lugar a la desestimación solicitada.